Mr. Chief Justice Waite
delivered the opinion of the court, affirming the order of the circuit court.
Where the real controversy is about the right to the possession of land, and so far as the title is concerned it appears that citizens of. the state jn which suit is brought are the only parties interested, and they occupy both sides of that controversy, the cause is not removable under the second clause of section 2 of the act of 1875, as there are no separate .controversies, suchas admit of separate and distinct trials.
Cases cited in opinion: The Removal Cases, 100 U. S. 457; Blake v. McKim, 103 U. S. 336; Hyde v. Ruble, 3 Morr. Tr. 516.